Citation Nr: 1523351	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-22 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left acromioclavicular and glenohumeral joints.

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome of the left knee with degenerative joint disease.

3.  Entitlement to an initial rating greater than 10 percent for service-connected patellofemoral syndrome of the right knee with degenerative joint disease.

4.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative changes of the cervical spine.

5.  Entitlement to service connection for a disability manifested by fatigue and insomnia.

6.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1978, and from April 1987 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and Anchorage, Alaska.  The Anchorage RO currently holds jurisdiction over the claims.

Notably, the Veteran had appealed to the Board RO denials of service connection claims for carpal tunnel syndrome of the left wrist, left renal mass, benign prostatic hypertrophy, erectile dysfunction, gastroesophageal reflux disease, and right shoulder tendonitis.  These claims were eventually granted in an October 2011 rating decision which terminated the appeal on these issues to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, in November 2009, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing agent R.A.B. as his accredited representative.  However, by letter dated March 2010, the RO informed the Veteran that the power of attorney in favor of R.A.B. could not be accepted as this individual had not been accredited to represent claimants before VA.  The Veteran has elected to represent himself before VA.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in Anchorage, Alaska.  A transcript of the hearing is associated with the claims folder.  At this hearing, the Veteran indicated his intent to withdraw from appeal the issues of entitlement to higher initial ratings for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1, asthma, posttraumatic arthritis of the right little finger and hypertension as well as a service connection claim for headaches.

In a May 2014 decision, the Board dismissed from appeal the withdrawn issues of entitlement to higher initial ratings for service-connected mechanical low back strain with herniated nucleus pulposus at L5-S1, asthma, posttraumatic arthritis of the right little finger and hypertension as well as the service connection claim for headaches.  The Board awarded separate, initial 10 percent ratings for service-connected patellofemoral syndrome with degenerative joint disease of the left and right knees for the time period from July 1, 2008 to June 8, 2011.  The Board also awarded service connection for tinnitus.  The remaining claims, to include entitlement to higher initial ratings for left and right knee disabilities, were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

Following additional development, the AOJ issue a rating decision in October 2014 which awarded an initial 10 percent rating for left shoulder disability for the time period from July 1, 2008 to June 8, 2011.

Also following the Board's May 2014 decision and remand, the Veteran's paper claims folder was converted into electronically stored records in Virtual VA and the Veterans Benefits Management System (VBMS).  Thus, any future consideration of this case should take into account the existence of these electronic records.

The issues of entitlement to higher initial ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease of the left acromioclavicular and glenohumeral joints has been manifested by painful motion with motion well above shoulder level even with consideration of functional impairment on use.

2.  For the entire appeal period, the Veteran's orthopedic manifestations of his degenerative joint disease of the cervical spine has been manifested by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees even with consideration of functional impairment on use; there is no ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  For the entire appeal period, the Veteran's neurologic manifestations of his degenerative joint disease of the cervical spine have been manifested upper radicular group radiculopathy resulting in neuralgia but no motor, sensory or reflex deficits.

4.  The Veteran's symptoms of fatigue and insomnia are attributable to the effects of service-connected disability, but do not result in a diagnosable current disability.

5.  The Veteran does not manifest a current bilateral hearing loss disability per VA standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left acromioclavicular and glenohumeral joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-10, 5024, 5201-03 (2014).

3.  The criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of service-connected degenerative changes of the cervical spine have not been met, but a separate 10 percent initial rating for upper radicular group radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, 4.123, 4.124a, DC's 5242 and 8710 (2014). 

4.  The criteria for service connection for a disability manifested by fatigue and insomnia have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran filed all of the claims on appeal by means of a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) filed in October 2008.  In a December 2008 pre-rating letter, the AOJ explained to the Veteran what evidence and information was needed to substantiate his claims, the relative duties on himself and VA in developing his claims, and the criteria for establishing a disability rating and effective date of award.  Notably, additional notice was not required for the downstream issues of awarding an initial disability rating and effective date of award following the awards of service connection for disabilities of the left shoulder and the cervical spine.  See Dingess/Hartman, 19 Vet. App. 473 (2006).  Thus, the AOJ has fully satisfied the VCAA's timing and content of notice requirements.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record reflects that VA has made all reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters being decided on appeal.  The AOJ has obtained all available STRs.  Notably, at one point, the AOJ could not obtain STRs.  In response, the AOJ notified the Veteran of the unavailability of STRs, requested him to provide all STRs in his possession, and advised him of alternative forms of evidence to supplement any missing STRs.  See AOJ letters dated February and March 2009.  In April 2009, the Veteran submitted all STRs in his possession.  

The Board observes that the Veteran has alleged that the AOJ has assigned lower initial disability ratings than merited based, in part, upon not having all of his STRs available.  The Board's review of the STRs eventually obtained reflects extensive documentation for the disabilities at issue.  Notably, the AOJ's rating decisions only provide a summary of these findings.  Overall, the Board is unaware of any additional STRs which may be available to decide this appeal and the Veteran has not identified any specific STRs which have not been associated with the claims folder.

Additionally, the claims file contains all available and identified pertinent medical evidence, to include VA treatment records and private treatment records.  The Veteran testified to receiving VA treatment for his disabilities since June 2008.  In July 2014, the AOJ associated all available VA treatment records from the Anchorage VAMC which do not include VA treatment records dating to June 2008.  The Board relies on the presumption of regularity in finding that the AOJ has conducted an appropriate search and obtained all available treatment records.  See Marsh v. Nicholson, 19 Vet .App. 381, 385 (2005) (there is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).  Notably, a September 2010 AOJ routing and transmittal sheet reported that VA's Compensation and Pension Records Interchange (CAPRI) only disclosed VA examination reports.

The Board also finds that there are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  In August 2012, the Veteran submitted relevant records from his private chiropractic treatment.  

Additionally, the Board is unaware of any relevant records in the possession of the Social Security Administration (SSA).  The Veteran has been fully employed as a dentist since his discharge from service and there is no suggestion that he has filed a disability claim with SSA.

The Board also finds that VA has satisfied its duty to obtain medical opinion and/or examination.  With respect to the initial rating claims for disability of the left shoulder and the cervical spine, VA provided the Veteran examinations in January 2009 and June 2011 which evaluated the nature and severity of these disabilities as well as the functional limitations resulting therefrom.  Since the June 2011 examination, the Board does not find any credible lay or medical evidence of an increased severity of disability to warrant additional examination.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board also finds that VA has complied with its duty to assist in providing a medical examination and obtaining a medical opinion on the service connection claims for bilateral hearing loss and the claimed disability manifested by fatigue and insomnia.  The January 2009 VA audiology examination included audiometric and word list testing which did not reveal a right and/or left hearing loss disability per VA standards.  The Board finds no credible lay or medical evidence to suggest that the Veteran's right and/or left ear hearing acuity has decreased since the January 2009 examination.  

With respect to the claimed disability manifested by fatigue and insomnia, a VA mental disorders examiner in June 2011 found that the Veteran did not meet the criteria for a diagnosable mental disorder which involved social and occupational impairment.  Notably, at that time, the Veteran himself indicated his belief that he did not manifest a sleep disorder.  The record contains additional opinions attributing the Veteran's symptoms of fatigue and insomnia to the pain effects of service-connected disability.  As addressed below, the Board agrees with the Veteran's assertions that his symptoms of fatigue and insomnia result from his service-connected pain symptoms which will be evaluated in the context of the initial rating claims.

As regards the July 2012 hearing, the Board notes that the provisions of 38 C.F.R. § 3.103(c)(2) require that the individual who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the issues on appeal and advised him of the types of evidence and/or information necessary to establish service connection as well as higher initial ratings.  The hearing transcript reflects testimony by the Veteran regarding his symptoms and functional limitations pertaining to his service-connected disabilities as well as the onset of his fatigue, sleep impairment and decreased hearing acuity.  The undersigned discussed with the Veteran the available sources of relevant evidence, which were identified as private chiropractic treatment records and VA treatment records.  

The Board observes that, at the July 2012 hearing, the undersigned did not specifically discuss the criteria for extraschedular consideration.  However, as indicated above, the Veteran's testimony included a discussion of his functional limitations caused by his service-connected disabilities.  The VA examination reports of record specifically discuss the effect of his disabilities upon his occupation and activities of daily living (ADLs).  Additionally, the March 2010 Statement of the Case (SOC) specifically advised the Veteran of the extraschedular criteria.  Thus, any potential deficiency on this point results in harmless error.

As a result of the Veteran's testimony, the Board remanded this appeal in May 2014, inter alia, to obtain the VA treatment records which the Veteran identified as relevant during his July 2012 hearing.  The Veteran himself submitted his private chiropractic records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned has satisfied the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any perceived errors were cured with the Board's further development in the May 2014 remand.

The Board also finds that no additional AOJ action on the claims herein decided, prior to appellate consideration, is required.  In particular, the Board finds that the AOJ has substantially complied with the actions requested in the prior Board remand of May 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this respect, the AOJ searched for all existing VA clinic records and readjudicated the claims with consideration of the Veteran's private chiropractic records.  The AOJ specifically discussed whether a separate rating for cervical radiculopathy of the left upper extremity was warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  There has been no indication that the Veteran has any further information or evidence to submit in support of his claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). 

Applicable law and regulation

The Veteran seeks higher initial disability ratings for his service-connected left shoulder and cervical spine disabilities.  He also seeks service connection for bilateral hearing loss and a disability manifested by fatigue and insomnia.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Initial rating claims

A.  Left shoulder

Historically, the Veteran reported a symptomatic left shoulder during service.  He identified his left upper extremity as the non-dominant extremity.  See, e.g., Report of Medical History dated April 1981.  In pertinent part, at an April 2008 separation examination, the Veteran reported left shoulder pain with active movements which slowly worsened with extended activity.  His shoulder pain worsened at night and interfered with his ability to sleep.  He also described increased pain when raising his arm above shoulder level or lifting objects.  He had additional symptoms of a clicking and grating sensation.  He denied left shoulder joint swelling.  His physical examination was significant for tenderness on palpation at the anterolateral cuff insertion, abnormal external and internal rotation, positive Neer impingement and Hawkins-Kennedy tests, painful motion arc and decreased active motion.  There was no muscle spasm, instability or weakness.  The Veteran was referred to physical therapy based on an assessment of left shoulder impingement.  

On his initial VA examination in January 2009, the Veteran reported the gradual onset of left shoulder pain in 1993 secondary to physical training (PT).  He denied any specific injury, surgery, hospitalizations or spontaneous flare ups.  His current symptoms involved once a week pain related to overhead activity which lasted a few minutes.  He denied recurrent dislocations or instability.  The examiner described the Veteran's left shoulder disability as having no functional effect on his occupation or ADLs such as traveling, feeding, bathing, grooming, dressing and toileting.  However, the left shoulder disability resulted in mild functional effects for chores, shopping and recreation, and moderate functional effects for exercise and sports.  

On examination, the Veteran's shoulders were symmetrical in appearance.  The left shoulder was negative for apprehension test and crepitus.  There was forward flexion and abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  Motor strength was 5/5.  It was noted that there was no pain, fatigue or instability on repetition unless otherwise noted.  A magnetic resonance imaging (MRI) scan was interpreted as showing (1) degeneration of the acromioclavicular joint with probable post-traumatic deformity and marked degeneration of the glenohumeral joint, (2) likely injury involving the cartilaginous labrum, and (3) partial tear of the distal supraspinatous tendon without full-thickness injury.  The examiner diagnosed degenerative joint disease of left acromioclavicular and glenohumeral joints associated with partial tear of left supraspinatus tendon.

In a statement received in June 2010, the Veteran described constant left shoulder pain and numbness with loss of motion from his shoulder down his arm.  He believed that his left shoulder disability warranted a 30% disability rating.

On VA examination in June 2011, the Veteran reporting a worsening of his left shoulder pain since his last VA examination.  He described constant pain of 5/10 severity with weekly flares to 7/10 severity - lasting hours in duration - which were precipitated by lifting, sleeping on his shoulder, driving, being in a static position and engaging in activities over head level.  The Veteran further endorsed stiffness, weakness and decreased speed of joint motion.  He described an inability to work or carry any activity over head level.  He denied deformity, give-way, instability, incoordination, episodes of dislocation or subluxation, locking episodes or effusions.

On examination, the Veteran's left shoulder demonstrated forward flexion and abduction from 0 to 160 degrees, internal rotation from 0 to 40 degrees and external rotation from 0 to 70 degrees.  There was objective evidence of pain on active motion.  On repetitive testing, there was additional pain but no change in range of motion testing.  An x-ray examination was interpreted as showing mild degenerative changes of the acromioclavicular joint with moderate degenerative changes of the glenohumeral joint, questionable impingement syndrome and probable old rotator cuff tear.  The examiner diagnosed degenerative joint disease of the left shoulder associated with recurrent rotator cuff tendinitis.  The examiner described the Veteran's left shoulder disability as having no functional effect on his occupation or ADLs such as feeding, bathing, toileting or grooming.  However, the left shoulder resulted in mild functional effects for chores, shopping, traveling, dressing and driving; moderate effects for recreation; and severe effects for exercise.  The Veteran's left shoulder disability prevented sports activities.

At his hearing in July 2012, the Veteran described being unable to sleep on his left side due, in part, to left shoulder pain.  He managed his left shoulder pain with Motrin and small amounts of Percocet after work hours.  He believed that a 10 percent rating for his left shoulder disability was insufficient noting that he had the need for left shoulder surgery in the future which, according to his research, had a 40 to 45 percent chance of success.  He worked as an endodontist which required use of a microscope.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5200 do not apply as there is no lay or medical evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5200.  The January 2009 and June 2011 VA examination reports showed active motion in all planes of motion. 

The criteria of DC 5201 provide a 20 percent rating for limitation of minor arm motion midway between side and shoulder level, or at shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of minor arm to 25 degrees from side.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran does not report any specific left shoulder injury or history of dislocations.  However, the January 2009 MRI examination was interpreted as showing degeneration of the acromioclavicular joint with probable post-traumatic deformity and marked degeneration of the glenohumeral joint.  The criteria of DC 5202 provides for a 20 percent rating for recurrent dislocation at the minor scapulohumeral joint with frequent episodes and guarding of all arm movements, or infrequent episodes and guarding only at shoulder level.  38 C.F.R. § 4.71, DC 5202.  A 20 percent rating is also warranted for malunion of the humerus with moderate or marked deformity of the minor arm.  Id.  Higher ratings are warranted with loss of head (flail shoulder), nonunion (false flail joint) and fibrous union.

The criteria of DC 5203 provide a 10 percent rating for the minor arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  A maximum 20 percent rating is warranted for the minor arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.

The Board further observes that the January 2009 MRI was interpreted as showing a likely injury involving the cartilaginous labrum, and a partial tear of the distal supraspinatous tendon without full-thickness injury.  The word labrum refers to the anatomic nomenclature for an edge, brim or liplike structure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 998 (30th ed. 2003).  As it pertains to the shoulder, the labral tear represents a tear in the ring of fibrocartilage attached to the rim of the glenoid cavity of the scapula.  Id.  Thus, the Board determines that the Veteran's labral abnormality and partial tear of the distal supraspinatous tendon does not involve a muscle injury which warrants consideration of the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56.

Notably, tenosynovitis is rated based upon limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left acromioclavicular and glenohumeral joints have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's degenerative joint disease of the left acromioclavicular and glenohumeral joints has been manifested by painful motion with motion well above shoulder level even with consideration of functional impairment on use; there is no evidence recurrent dislocation at the scapulohumeral joint, malunion of the humerus, or malunion or nonunion of the clavicle or scapula.

With respect to left shoulder motion, the January 2009 VA examination measured active left shoulder motion from 0 to 180 degrees of flexion with internal and external rotation from 0 to 90 degrees.  The June 2011 VA examination measured left shoulder flexion to 160 degrees with internal rotation from 0 to 40 degrees and external rotation from 0 to 70 degrees.  The post-service clinic records do not describe limitation of motion in terms of degrees of motion lost.  Additionally, the Veteran himself has not specifically described limitation of shoulder motion at shoulder level.  Overall, the clinical findings of record provide highly probative evidence against an initial rating greater than 10 percent for left shoulder disability based upon limitation of motion under DC 5201 as left shoulder motion is well above shoulder level.

As noted above, the January 2009 MRI examination was interpreted as showing degeneration of the acromioclavicular joint with probable post-traumatic deformity and marked degeneration of the glenohumeral joint.  However, the x-ray examination reports do not reflect any interpretations of non-union, malunion or loss of head of the humerus, or malunion or nonunion of the scapula.  The Veteran has denied shoulder dislocation episodes.  Overall, the credible lay and medical evidence during the appeal period reflects no evidence supportive of a rating greater than 10 percent under DCs 5202 or 5203.  

The Board also finds no basis to award a rating in excess of 10 percent for the Veteran's left shoulder disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran describes severe left shoulder pain with stiffness, weakness and decreased speed of joint motion.  He reports weekly pain flares to 7/10 severity which last hours in duration.  He describes these symptoms as being precipitated by lifting, sleeping on his shoulder, driving, being in static position and engaging in activities over head level.  He further describes an inability to work or carry any activity over head level.

The January 2009 and June 2011 VA examiners found that the Veteran had painful left shoulder motion which increased with repetitive use.  However, the examiners also found that repetitive testing did not result in additional limitation of motion.  The Veteran's functional impairments were described as preventing sports participation, having severe effects on exercise, having moderate effects for recreation, and having mild effects for chores, shopping, traveling, dressing and driving.

The Veteran's 10 percent rating for left shoulder disability has been based upon arthritis with painful motion and functional impairment under DC 5201-5003.  See AOJ rating decision dated October 2014.  Here, the Veteran's pain and additional functional impairment described by the January 2009 and June 2011 VA examiners are not shown to be productive of actual additional motion loss - particularly to the extent of being analogous to limitation of minor arm motion to shoulder level.  The left shoulder strength has been described as full (5/5) absent any indications of disuse such as atrophy of disuse, or indications of swelling.  The Veteran has described weekly flares of disability which last hours in duration.

Overall, the Board finds that the Veteran's functional use of his left shoulder is shown to be well above shoulder level even when considering the factors enumerated by the January 2009 and June 2011 VA examiners.  In so finding, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for a 20 percent rating for motion loss under DC 5201.  The Veteran himself does not specifically describe motion loss, as opposed to pain, comparable to limitation of minor arm motion to shoulder level.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board further finds that a higher initial rating is not warranted under DC's 5202 or 5203.  While the January 2009 MRI described probable post-traumatic deformity of the acromioclavicular joint, there is no lay or medical evidence of recurrent dislocations with guarding of arm movements, malunion of the humerus, loss of head, nonunion or fibrous union.

In so holding, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  Notably, the Veteran's report of symptoms and limitations are credible and consistent with the medical evidence.  The Board also notes that the Veteran has some medical training as an endodontist.  However, as noted above, the Veteran has not specifically described symptoms such as ankylosis, recurrent dislocation, malunion, nonunion, or limitation of motion to shoulder level.  Additionally, the Board finds that the most probative evidence consists of the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his orthopedic disability based upon radiographic findings and use of a goniometer for range of motion findings.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for an initial rating greater than 10 percent for the left shoulder disability, therefore, must be denied. 

B.  Cervical spine

Historically, the Veteran was seen in the clinic setting in April 2006 reporting morning neck stiffness with a constant, low level numbness in his fingers which worsened with certain positions or activities.  He was noted to work as a dentist spending a considerable amount of time looking into a microscope in a hunched-over position.  An x-ray examination was interpreted as showing disc space narrowing with degenerative changes worse at C6-7.  The Veteran was given an assessment of cervicalgia with radicular pain and numbness of the left hand.  An MRI conducted in June 2006, to investigate his complaint of radicular pain and numbness of the left hand, was interpreted as showing multilevel central canal stenosis secondary to disc osteophyte complex most prominent at C6-C7; and mild to moderate bilateral degenerative neural foraminal narrowing.  Electrodiagnostic testing was reported as basically normal.  In January 2008, the Veteran described persistent numbness of his fingers and arms which was worse on his right.  

On a February 2008 examination, the Veteran described cervical spine arthritis with numbness and tingling down his left arm into his thumb.  He reported having to take breaks from procedures lasting more than one hour.

The Veteran's April 2008 separation examination offered an assessment of cervical spine arthritis.  Notably, the Veteran was also diagnosed with carpal tunnel syndrome 

On his initial VA examination in January 2009, the Veteran reported the gradual onset of neck pain in 2007.  His currently complained of a daily, constant non-radiating pain of 3-4/10 severity located over the left paraspinal muscles.  He further reported a history of carpal tunnel syndrome of the left wrist with left hand numbness.  He reported that, initially, only the ulnar nerve distribution had been involved but that it currently involved his entire hand.  

On examination, the Veteran had normal posture, gait and curvature.  His cervical spine demonstrated forward flexion from 0 to 55 degrees, extension from 0 to 50 degrees, right lateral flexion from 0 to 5 degrees, left lateral flexion from 0 to 35 degrees and lateral rotation from 0 to 80 degrees bilaterally.  There was no tenderness on palpation of the cervical spine.  There was lack of endurance secondary to pain on repetitive testing, but no additional motion loss.  There was pain at the end ranges of motion.  It was noted that there was no pain, fatigue or instability on repetition unless otherwise noted.  The VA examiner stated that the Veteran's cervical spine disability had no significant effects upon his work or ADL's.  The examiner diagnosed multilevel central canal stenosis secondary to disc osteophyte complex most prominent at C6-C7.

In a statement received in June 2010, the Veteran reported his belief that his cervical spine disability warranted a 30 percent disability rating.

On VA examination in June 2011, the Veteran reported that his cervical spine disability had remained the same since the last VA examination.  He experienced constant pain of 4/10 severity exacerbated to 7/10 severity on a weekly basis associated with work.  He further described constant left shoulder pain with intermittent pain between his shoulder blades.  He received chiropractic treatment in December 2010.  His pain was precipitated by a prolonged static position of his neck at work.  He treated his symptoms with Vicodin as needed (prn) at night, and Tramadol as needed.  He described additional symptoms of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  He had two incapacitating episodes of cervical spine pain in the last 12 months which lasted one day in duration.  On examination, the cervical spine demonstrated no spasm, atrophy, tenderness or weakness.  There was guarding and pain with motion.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The cervical spine demonstrated flexion from 0 to 35 degrees, extension from 0 to 40 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral flexion from 0 to 70 degrees bilaterally.  There was objective pain on active range of motion and following repetitive motion, but no additional motion loss.  The Veteran's functional impairments were described as having moderate effects for sports and exercises, and having mild effects for driving.  An x-ray examination was interpreted as showing (1) muscular tension and spondylosis of the cervical spine, (2) degenerative disc disease of C5-6 and C6-7, (3) degenerative changes of the articular facets of the upper cervical region, (4) question of significant bony encroachment upon the intervertebral neural foramen at C6-7 on the left, and (5) doubtful significant intervertebral neural foramen at C5-6 on the right.

A June 2011 electromyography (EMG) study was interpreted as showing left median sensory abnormality.  Additionally, the study of the left upper extremity (LUE) and lower left paraspinal musculature (C5/6/7/T1) demonstrated slight denervation in the left opponens pollicis, possibly secondary to the degree of median nerve dysfunction at the wrist.  There were also findings consistent with local nerve root irritation with a slight degree of radiculopathy at the C5/6 level paraspinals.  It was observed that some of the changes in the hand musculature (opponens) could be added by both the wrist compression, the shoulder level compression and the root level process which needed better correlation to an MRI of the cervical spine.

Private chiropractic records in 2012 were significant for the Veteran's report of neck pain of 4/10 severity.  The clinic findings were significant for moderate, tender taut fibers of the neck.

The Veteran has been assigned a 10 percent rating for the orthopedic manifestations of cervical spine disability under DC 5243-5242.  The actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  That formula provides for assignment of a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the cervical spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of service-connected degenerative changes of the cervical spine have not been met for any time during the appeal period, but that a separate 10 percent rating is warranted for the neurologic manifestations of C5/6 radiculopathy due to service-connected degenerative changes of the cervical spine.

With respect to cervical spine motion, the January 2009 VA examination measured active cervical spine forward flexion to 55 degrees with a combined cervical spine motion of 305 degrees.  The June 2011 VA examination measured active cervical spine forward flexion to 35 degrees with a combined cervical spine motion of 265 degrees.  The post-service clinic records do not describe limitation of motion in terms of degrees of motion lost.  Additionally, the Veteran himself has not specifically described cervical spine motion limited to 30 degrees or less of forward motion or a combined motion of 170 degrees or less.  These range of motion findings fall short of the criteria for a higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.

Further, the June 2011 VA examination described guarding and pain on motion, but the January 2009 and June 2011 VA examinations found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There is also no evidence of ankylosis with the January 2009 and June 2011 VA examinations showing active range of motion in all planes of motion.  Neither the post-service treatment records nor the Veteran himself describes these features of disability.  Thus, the Veteran is not entitled to a rating greater than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine for these aspects of disability.

The Board also finds no basis to award a rating in excess of 10 percent for the Veteran's cervical spine disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran describes constant cervical spine exacerbated with his work duties which require his neck to be in a prolonged static position.  He reported to the VA examiner in June 2011 that his cervical spine symptoms prevented him from working an 8 hour day which required him to reduce his workload.  He endorses symptoms of fatigue, limitation of motion, stiffness, weakness, lack of endurance, spasm and spine pain.

The January 2009 VA examiner found evidence of lack of endurance with repetitive testing, but no additional motion loss.  The June 2011 VA examiner found objective pain on range of motion testing and repetitive testing, but no additional motion loss.  The January 2009 VA examiner found that the Veteran's cervical spine disability had no significant effects upon his work or ADL's.  The June 2011 VA examiner described the Veteran's functional impairments as having moderate effects for sports and exercises, and having mild effects for driving.

Overall, the Board finds that the Veteran's functional use of his cervical spine is shown to fall short of the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine even when considering the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  The Veteran himself does not specifically describe motion loss or functional loss of use comparable to cervical spine motion limited to 30 degrees or less of forward motion, a combined motion of 170 degrees or less, or muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

As discussed above, a June 2011 EMG was interpreted as showing findings consistent with a slight degree of left upper extremity radiculopathy at the C5/6 paraspinal level.  Notably, the electrodiagnostic testing also showed a co-existing median nerve dysfunction in the left wrist which the AOJ has separately rated as 20 percent disabling, under DC 8515, effective June 9, 2011.  Pursuant to Note (a) of the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. 

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

DC 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the upper radicular group, which is rated as 60 percent disabling for the minor extremity, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  A 20 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis.  DC 8610 refers to neuritis of the upper radicular group while DC 8710 refers to neuralgia of the upper radicular group.

DC 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the median nerve, which is rated as 60 percent disabling for the minor extremity, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of left thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 

For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis of the major median nerve.

Here, the Veteran has a slight degree of left upper extremity radiculopathy at the C5/6 paraspinal level confirmed by electrodiagnostic testing.  He also manifests a median nerve disability affecting his left upper extremity.  The Board finds that these are distinct nerve injuries which, while closely located anatomically, affect different functions of the left upper extremity as demonstrated by the criteria of DC 8510 (upper radicular group) and DC 8515 (median nerve).  Thus, the Board finds that providing separate ratings for these distinct disabilities would not violate the rule against pyramiding.  38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.)

The Veteran has reported numbness and tingling which extends down his left arm and into his fingers.  See, e.g., STRs dated January 2008 and February 2008.  At this January 2009 VA examination, he described constant pain in his left paraspinal muscles.  The Board finds that the Veteran's neuralgia symptoms of the upper radicular group - which is separate and distinct from the median nerve injury affecting the lower portion of his left upper extremity - warrants a separate 10 percent rating under DC 8710.

However, the Board further finds that a higher rating still for neurologic impairment of the upper radicular group is not warranted.  The June 2011 EMG described the Veteran as having a "slight" degree of left upper extremity radiculopathy which is consistent with a finding of slight incomplete paralysis of the upper radicular group.  The Veteran has received compensation for limitation of shoulder motion due to his service-connected degenerative joint disease of the left acromioclavicular joint.  Otherwise, there is no medical evidence of any sensory, motor or reflex deficits of the left upper extremity attributable to the impairment of the upper radicular group.  Rather, the June 2011 VA examination reported normal reflexes of the biceps and triceps, and full strength in elbow flexion and extension.  There was normal muscle tone absent muscle atrophy, tremor or fasciculations.  Thus, the Board finds that the Veteran's neurologic manifestation of neuralgia of the upper radicular group results in no more than slight incomplete paralysis of the upper radicular group.

The Board may also consider whether a higher rating still based upon the Formula for Rating IVDS Based on Incapacitating Episodes.  At his June 2011 VA examination, the Veteran reported two incapacitating episodes of IVDS which lasted one day in duration each.  Otherwise, he has not reported experiencing incapacitating episodes of cervical spine IVDS.  The record also does not reflect any prescribed periods of bedrest for cervical spine IVDS during the appeal period which would even meet the criteria for a compensable rating (incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months).  Thus, the Board finds that this alternative rating method likewise provides no basis for any higher rating.

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim.  Notably, the Veteran describes cervical spine symptoms of pain fatigue, limitation of motion, stiffness, weakness, spasm and spine pain which are exacerbated with use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA physicians greatly outweigh the Veteran's contentions, as the VA examiners used a goniometer to more accurately measure the cervical spine motion.  The Board has also provided a separate 10 percent rating based, in part, on the Veteran's description of neuralgia symptoms.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Other considerations

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no time since the effective date of the award of service connection has any disability resulting from the Veteran's left shoulder and cervical spine been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

As noted, this appeal involves evaluation of the Veteran's service-connected left shoulder and cervical spine disabilities.  Here, the Veteran's left shoulder disability has been evaluated according to criteria pertaining to loss of motion and pain which is the Veteran's primary complaint.  The available criteria also allow for consideration of additional disablement due to ankylosis, impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation, or deformity, or impairment of the clavicle or scapula due to dislocation, malunion or nonunion.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of a higher rating still based upon functional impairment on use.

The Veteran's cervical spine disability has been evaluated according to criteria pertaining to loss of motion, pain and neurologic impairment of the left upper extremity.  The available criteria also allow for consideration of additional disablement due to ankylosis, motion loss, abnormal spinal contour, vertebral fracture, muscle spasm, neurologic impairment and incapacitating episodes of IVDS.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of a higher rating still based upon functional impairment on use.

Thus, the Board finds that the disability ratings herein assigned reasonably describes the Veteran's disability level and symptomatology for the orthopedic and neurologic aspects all points pertinent to this appeal.  Notably, higher schedular ratings are available for each disability, but the Board has determined that, for the period under consideration, those criteria are not met.  There is no evidence or allegation that the applicable schedular criteria are inadequate to rate any orthopedic and/or neurologic aspects of the disabilities under consideration at any pertinent point. 

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran has been deemed to manifest symptoms of sleep impairment and pain due to the pain effects of his service-connected disabilities.  A review of the assigned ratings does not specifically reflect that the Veteran's sleep impairment and fatigue symptoms are specifically contemplated in any of the applicable schedular criteria.

Thus, the Board must consider whether the claimant demonstrates an exceptional disability picture with other related factors such as those provided by the regulation as "governing norms" - including marked interference with employment and frequent periods of hospitalization.

Here, the Veteran has never been hospitalized or required frequent treatment for his sleep and/or fatigue symptoms.  Additionally, the Board finds no credible showing that the Veteran's sleep and/or fatigue symptoms have caused any significant interference with employability.  In this respect, the Veteran has been gainfully employed as a dentist for the entire appeal period and has not reported any lost time due to these specific symptoms although he has reported working reduced work hours due to exacerbation of his symptoms with prolonged use.  In June 2011, a VA examiner provided opinion that the Veteran's sleep symptoms were not severe enough to interfere with occupational and social functioning.  Thus, the Board finds that the Veteran's symptoms of sleep and fatigue, due to the pain effects of service-connected disabilities, do not demonstrate an exceptional disability picture to warrant referral of the claim to the Director of Compensation and Pension for extraschedular consideration.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As discussed above, the Veteran has been gainfully employed for the entire appeal period.  Under these circumstances, the Board need not address the matter of the Veteran's entitlement to a TDIU for the disability under consideration as a component of the Veteran's current claims for higher initial ratings.

Service connection

A.  Disability manifested by fatigue and insomnia

The Veteran reports the onset of fatigue and insomnia during service.  His STRs document his reports of fatigue and insomnia prior to his discharge from service.  A January 2008 STR noted the Veteran's report of sleep difficulty due to awakening from asthma symptoms.  He further described feeling tired with easy tiring.  A February 2008 examination report noted that the Veteran had been sleeping better with use of an inhaler and Vicodin at night.  He described initial insomnia and middle-night awakening due to pain on his April 2008 separation examination.  

On his initial VA examination in January 2009, the Veteran reported the gradual onset of fatigue related to emotional problems in 2002.  He also had a sleep disorder resulting in tiredness.  The examiner diagnosed fatigue secondary to sleep disorder.

A June 2011 VA general medical examiner offered an assessment of fatigue secondary to sleep problems secondary to carpal tunnel syndrome (CTS).  It was noted that the Veteran denied sleep apnea symptoms.

A June 2011 VA mental disorders examination report included the Veteran's report of difficulty falling asleep due to thinking about everyday things.  He described early awakening due to voiding needs, and as secondary to shoulder pain with arm numbness.  He averaged sleeping at least 6 hours per night.  He used an alarm clock, and felt rested during the day with no daytime somnolence.  He took 1/2 Unisom to help sleep about 1 to 2 times per week, especially on Sunday nights as he stayed up later on Friday and Saturday nights.  He supplemented Unisom with melatonin about once per month.  Overall, he felt that he obtained an adequate amount of restorative sleep.  At the examination, the Veteran himself stated that he did not believe he had insomnia or any other significant sleep problem.  Following mental status examination, the VA examiner found no Axis I diagnosis of an acquired psychiatric disorder finding that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

Here, the Veteran credibly reports symptoms of sleep impairment and fatigue which were first reported during active service.  He credibly reports a continuation of these symptoms since service.  However, a June 2011 VA general medical examiner opined that the Veteran's sleep problems were due to his carpal tunnel syndrome pain symptoms which are consistent with the Veteran's own report of sleep problems due to left arm pain and numbness.  VA examiners in January 2009 and June 2011 also attributed the Veteran's fatigue as secondary to his sleep impairment.  

Following interview of the Veteran and review of the claims folder, a June 2011 VA mental disorders examiner opined that the Veteran did not manifest a mental disorder responsible for his sleep problem.  It was stated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  Notably, at that examination, the Veteran himself did not believe that he manifested insomnia or any other sleep problem.

On this record, the Board finds by a preponderance of the evidence that the Veteran's symptoms of fatigue and insomnia are attributable to the effects of service-connected disability, but do not result in a diagnosable current disability.  In so finding, the Board places substantial probative weight to the opinion of the June 2011 VA examiner who concluded that the Veteran did not manifest did not manifest a diagnosable current disability to account for his symptoms of fatigue and insomnia.  Another VA examiner in June 2011 attributed the Veteran's sleep problems to service-connected carpal tunnel syndrome, which is consistent with the Veteran's report of left arm pain which hindered his ability to sleep.

In so finding, the Board has found the Veteran's report of fatigue and insomnia symptoms since service to be credible.  However, as to the issue of whether these symptoms constitute a chronic diagnosable disability, the Board assigns greater probative weight to the opinions of the June 2011 VA examiner who has greater expertise than the Veteran in evaluating the nature and etiology of the fatigue and insomnia symptoms.  The Veteran has some medical training as an endodontist, but there is no showing that his medical training renders him competent to speak to a medical issue outside of his area of dental practice.  Notably, at the June 2011 VA examination, the Veteran himself offered his assessment that he did not believe that he manifested insomnia or any significant sleep problem.

The Board also observes that, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Unlike McClain, the Board finds that the Veteran's reported symptoms of fatigue and insomnia have not constituted a chronic diagnosable disability for any time during the appeal period.  Rather, they are symptoms attributable to service-connected disability which the Board has addressed in considering whether a referral for extraschedular consideration is warranted.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability manifested by fatigue and insomnia.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

B.  Hearing loss

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The facts of this issue may be briefly summarized.  The Veteran asserts that he manifests a current bilateral hearing loss disability due to military noise exposure.  He reports being evaluated and monitored for hearing loss during service.  

The Veteran's STRs indeed reflect that he was routinely exposed to hazardous noise.  An April 2008 hearing conservation consultation advised the Veteran that his hearing acuity had decreased since his last audiologic evaluation.  At that time, his audiometric testing revealed right ear hearing acuity of 5, -5, 0, 5, 15 and 15 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  He had left ear hearing acuity of 10, 0, 0, 25, 30 and 20 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  A review of the additional audiometric testing in service also does not disclose any findings meeting the definition of right and/or left ear hearing loss under 38 C.F.R. § 3.385.

The Veteran was afforded VA audiology examination in January 2009, but this examination did not disclose the presence of right and/or left ear hearing loss disability per VA standards.  Rather, audiometric testing revealed right ear hearing acuity of 5, 5, 5, 10 and 20 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear hearing acuity was measured as 5, 10, 0, 20 and 15 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Word recognition testing was 100 percent bilaterally.  Thus, the Veteran's January 2009 VA audiometric testing did not reveal right and/or left ear hearing loss under 38 C.F.R. § 3.385.

A review of the available post-service medical records also does not disclose any audiometric findings meeting the definition of right and/or left ear hearing loss under 38 C.F.R. § 3.385.  

Thus, the Board must deny this claim on the basis that the Veteran does not have a current bilateral hearing loss disability as defined by VA regulations.

In so holding, the Board acknowledges the Veteran's credible testimony that his hearing acuity decreased over the course of his military service, which is consistent with the April 2008 hearing conservation consultation.  However, the Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  The Court has held that the term "disability," which is not specifically defined by statute, "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the context of hearing loss disability, VA only considers decreased hearing acuity a "disability" when it "exceeds the specified levels" set forth in 38 C.F.R. § 3.385.  The Court has upheld VA's determination to limit the definition of a hearing loss "disability" under 38 C.F.R. § 3.385 to a level which would affect a veteran's earning capacity.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

Thus, the Veteran's report of military noise exposure with decreased right and left ear hearing acuity is credible.  However, to the extent that the Veteran believes that he meets the regulatory definition of right and/or left ear hearing loss disability under 38 C.F.R. § 3.385, the Board places greater probative weight to the audiometric findings and word recognition test results of record which measure his hearing acuity with greater precision than his perception of decreased hearing acuity. 

In summary, the preponderance of the competent and probative evidence indicates the Veteran does not suffer from bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

In light of the April 2008 hearing conservation consultation noting a decrease in hearing acuity, the Veteran is encouraged to refile his claim at a later point when he perceives a worsening of his right and/or left ear hearing acuity, or when an audiology examination returns findings that would meet the definition of disability under 38 C.F.R. § 3.385.


ORDER

The claim of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left acromioclavicular and glenohumeral joints is denied.

The claim of entitlement to an initial rating greater than 10 percent for the orthopedic manifestations of service-connected degenerative changes of the cervical spine is denied, but a separate 10 percent rating for the neurologic manifestations of upper radicular group neuralgia is granted.

The claim of entitlement to service connection for a disability manifested by fatigue and insomnia is denied.

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board regrets any further delay in adjudicating the initial ratings claims for right and left knee disabilities, but finds that further development is necessary.

Historically, the Veteran entered active service in April 1975 with a history of left knee medial collateral ligament repair and medial meniscectomy.  During service, he underwent a right knee medial meniscectomy.  An x-ray examination of both knees in June 2004 was interpreted as showing significant degenerative changes of the medial compartments, right greater than left, with complete collapse of the joint space and bone-on-bone contact with osteophyte formation.  In January 2006, a physician advised the Veteran that he was heading towards a total joint replacement.

During the course of this appeal, the Veteran has described slight instability symptoms of the left knee with greater instability of the right knee.  See VA examination report dated January 2009.  At that time, physical examination was negative for any instability of either knee.  At his June 2011 VA examination, the Veteran denied left knee instability but reported right knee instability with daily give-way.  Unfortunately, the June 2011 VA examiner did not provide any specific findings for instability or subluxation for either knee.  As such, the Board must return this examination report as inadequate for rating purposes.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders records of the Veteran's VA treatment since July 2014, if any.

2.  Assist the Veteran in associating with the claims folder any private treatment records pertaining to his right and left knee disabilities.

3.  Upon receipt of any additional records, schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his bilateral knee disability.  The claims folder contents must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

   a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;

   b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; 

   c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.  In evaluating this aspect of disability, the examiner should review a November 2003 service treatment record noting a positive finding for laxity in the right knee; and
   
   d) evaluate whether the right knee demonstrates dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint?  In evaluating this aspect of disability, the examiner should review the Veteran's history of right knee medial meniscectomy during service.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


